Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered January 7, 2002. The order revoked the suspension of a prior order committing respondent to the Erie County Correctional Facility for a term of six months for willful failure to pay child support arrears.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: In appeal No. 1, respondent appeals from an order revoking the suspension of a prior order committing him to jail for six months for failure to pay child support arrears and, in appeal No. 2, he appeals from an “Order of Commitment.” Because respondent has completed serving his jail term, the appeals are moot (see Matter of Sales v Brozzo, 3 AD3d 807 [2004]; Matter of Lane v Lane, 216 AD2d 641, 642 [1995]; see also Matter of Sabrina O., 309 AD2d 984 [2003]). Present— Pigott, Jr., P.J., Green, Hurlbutt, Scudder and Lawton, JJ.